        Case 1:20-cv-00553-JFR Document 13-1 Filed 07/23/20 Page 1 of 1



Updated July 22nd, 2020
by Forrest



Many of the searchers for my treasure had solves that seemed to neatly fit the clues in my
poem. Then when the finder found and retrieved the treasure, other searchers wondered
how close they had been to the right spot. Because I promised the finder I would not
reveal who found it or where, I have remained mostly silent.

However, the finder understands how important some closure is for many searchers, so
today he agreed that we should reveal that the treasure was found in Wyoming. Until he
found the treasure, the treasure had not moved in the 10 years since I left it there on the
ground, and walked away.

Perhaps today’s announcement will bring some closure to those whose solves were in
New Mexico, Colorado, or Montana.

To all of those who did not find the treasure, we hope that you got some enjoyment from
the chase. f




Exhibit A




	  
